Opinión concurrente emitida por el
Juez Asociado Señor Martínez Torres,
a la cual se unió el Juez Asociado Se-ñor Feliberti Cintrón.
La controversia ante este Tribunal se limita estricta-mente a si una agencia administrativa pierde jurisdicción si no notifica a las partes su determinación dentro del término de noventa días luego de haber acogido una moción de reconsideración. En cuanto a este asunto, estoy de acuerdo con el resultado al que llega la Opinión del Tribunal debido a que, conforme a la Ley de Procedimiento Administrativo Uniforme (LPAU) la notificación fuera de ese término no priva de jurisdicción a la agencia. No obstante, en vista de que una mayoría de este Foro opta por hacer pronuncia-mientos que se extralimitan a esa controversia, concurro.

I—A

Aunque los hechos de este caso están muy bien expues-tos en la Opinión mayoritaria, conviene repasar los más relevantes a la controversia planteada.
El 18 de abril de 2013, el Departamento de Asuntos del Consumidor (DACO) emitió una resolución en la que de-claró “con lugar” una querella sobre daños y perjuicios por *366vicios de construcción. Consecuentemente, ordenó a F & R Construction, S.E. y a Mora Development, Corp. (F&Ry Mora) pagar ciertas sumas a María del Rocío Fonte Eli-zondo y Stella Infanzón Padilla (las señoras Fonte e Infan-zón), por concepto de daños y honorarios de abogado. Esa resolución se archivó en autos el 19 de abril de 2013. Insa-tisfechas con el monto de las partidas concedidas, el 2 de mayo de 2013 las señoras Fonte e Infanzón le solicitaron a DACO que reconsiderara su decisión. El 9 de mayo de 2013, la agencia administrativa acogió la moción de recon-sideración y le concedió a F & R y Mora un término de veinte días para exponer su posición, gestión que llevó a cabo oportunamente.
El 31 de julio de 2013, DACO emitió y archivo en autos una resolución en la que, en reconsideración, aumentó el monto concedido por concepto de indemnización por los da-ños y peijuicios, pero dejó inalterada la cantidad por hono-rarios de abogado. Esa resolución se depositó en el correo al día siguiente, es decir, el 1 de agosto de 2013. En des-acuerdo con ese dictamen, tanto F&Ry Mora como las señoras Fonte e Infanzón, presentaron sus respectivos re-cursos de revisión ante el Tribunal de Apelaciones. F&Ry Mora presentaron su recurso el 30 de agosto de 2013, mientras que las señoras Fonte e Infanzón hicieron lo co-rrespondiente el 3 de septiembre de 2013.
Por un lado, el foro apelativo intermedio desestimó el recurso de F & R y Mora, debido a que no cumplieron con el requisito de notificar al abogado de las señoras Fonte e Infanzón. Por otro lado, el Tribunal de Apelaciones tam-bién desestimó el recurso de las señoras Fonte e Infanzón, pues se presentó tardíamente. En particular, el foro apela-tivo intermedio consideró que, a pesar de que DACO resol-vió la moción de reconsideración que presentaron las seño-ras Fonte e Infanzón dentro del término de noventa días dispuesto en la LPAU para ello, como la notificación a las partes se hizo fuera de ese término, la agencia perdió ju-*367risdicción sobre el caso. Por ende, el Tribunal de Apelacio-nes razonó que el término para presentar el recurso de revisión comenzó a transcurrir al finalizar el periodo de noventa días, es decir, el 31 de julio de 2013. Las señoras Fonte e Infanzón presentaron una moción de reconsidera-ción, la cual fue declarada “no ha lugar”. Oportunamente, estas recurrieron ante nos mediante un recurso de certio-rari, el cual expedimos.
f—I f-H
La LPAU, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 LPRA sec. 2101 et seq., regula los procedimientos adjudicativos que las agencias administrativas lle-van a cabo. Entre los aspectos de esos procedimientos que la LPAU regula se encuentran los términos y las condicio-nes bajo los cuales se deben tramitar las mociones de re-consideración ante las agencias administrativas y los re-cursos de revisión ante el Tribunal de Apelaciones.
En lo concerniente a este caso, la Sec. 3.15 de la LPAU, 3 LPRA sec. 2165, establece las normas relacionadas con las mociones de reconsideración. Específicamente, dispone que “[l]a parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notifica-ción de la resolución u orden, presentar una moción de re-consideración de la resolución u orden”. íd. A su vez, “[l]a agencia dentro de los quince (15) días de haberse presen-tado dicha moción deberá considerarla. Si la rechazare de plano o no actuare dentro de los quince (15) días, el tér-mino para solicitar revisión comenzará a correr nueva-mente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso”. íd. En cambio, “[s]i se tomare alguna determinación en su consi-deración, el término para solicitar revisión empezará a contarse desde la fecha en que se archive en autos una *368copia de la notificación de la resolución de la agencia resol-viendo definitivamente la moción de reconsideración”. Id.
Para procurar que los procedimientos en esta etapa ante las agencias administrativas se tramiten con la mayor agilidad posible, la LPAU instruye que la “resolución deberá ser emitida y archivada en autos dentro de los no-venta (90) días siguientes a la radicación de la moción de reconsideración”. 3 LPRA sec. 2165. Para fomentar que las agencias administrativas resuelvan oportunamente las mociones de reconsideración, el estatuto establece:
Si la agencia acoge la moción de reconsideración pero deja de tomar alguna acción con relación a la moción dentro de los noventa (90) días de ésta haber sido radicada, perderá juris-dicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales. (Énfasis suplido). íd.
Finalmente, luego de una enmienda reciente, la Sec. 3.15 de la LPAU, 3 LPRA sec. 2165, señala que “[s]i la fecha de archivo en autos de copia de la notificación de la orden o resolución es distinta a la del depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo”.
Por otro lado, la Sec. 4.2 de la LPAU, 3 LPRA sec. 2172, regula lo relacionado con los recursos de revisión ante el Tribunal de Apelaciones. Esta dispone que “[u]na parte ad-versamente afectada por una orden o resolución final de una agencia [...] podrá presentar una solicitud de revisión ante el Tribunal de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolu-ción final de la agencia [...] ”. Igualmente, ese término de treinta días se puede computar a partir de la fecha aplica-ble cuando se presenta una moción de reconsideración. Id. Además, esta sección establece que “si la fecha de archivo *369en autos de copia de la notificación de la orden o resolución final de la agencia o del organismo administrativo apela-tivo correspondiente es distinta a la del depósito en el co-rreo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo”. íd.
Según estas secciones de la ley, los recursos de revisión tienen que perfeccionarse dentro del término jurisdiccional de treinta días a partir del archivo en autos de copia de la notificación de la orden o resolución final de la agencia administrativa. Como norma general, ese archivo en autos ocurre el mismo día que se deposita en el correo la notifi-cación a las partes de tal acontecimiento. No obstante, en caso de que no sea de esa forma, la LPAU dispone para que el término comience a decursar en la fecha en que se depo-sitó en el correo esa notificación. Esto, naturalmente, parte del supuesto de que la agencia administrativa dispuso ex-presamente de la moción de reconsideración dentro del tér-mino provisto por la LPAU.
Ahora bien, en caso de que ello no sea así, el estatuto establece que “[s]i la agencia acoge la moción de reconside-ración pero deja de tomar alsuna acción con relación a la moción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término [...] ”. Sec. 3.15 de la LPAU, supra.
III
En este caso, la agenda administrativa emitió y archivó en autos copia de su resolución en la que dispuso de la moción de reconsideración dentro del término de noventa días. Sin embargo, no depositó en el correo la notificación de tal archivo dentro de ese período. Por lo tanto, nuestros pronunciamientos en estos momentos se deben limitar a si bajo los hechos particulares que tenemos ante nos, la agen-*370cia administrativa perdió jurisdicción y qué implicaciones, si algunas, tuvo esto sobre los términos para acudir en re-visión al Tribunal de Apelaciones. Cualquier pronuncia-miento aplicable a hechos distintos resulta superfluo.
De esta forma, únicamente debemos resolver si la frase “alguna acción” implica que la agencia administrativa está obligada a depositar en el correo la notificación a las partes dentro del término de noventa días con tal de no perder jurisdicción. En cuanto a este asunto, coincido con la Opi-nión del Tribunal respecto a que el no depositar en el co-rreo la notificación dentro del término de noventa días no priva de jurisdicción a la agencia administrativa.
Ahora bien, entiendo respetuosamente que la Opinión mayoritaria se embarca en una discusión adicional e inne-cesaria, pues pretende resolver un asunto que no está ante nuestra consideración en estos momentos. La mayoría in-tenta resolver qué efecto tiene sobre la jurisdicción de las agencias administrativas el que no se archive en autos co-pia de la resolución dentro del término de noventa días. Sin embargo, eso no fue lo que ocurrió en este caso, por lo que cualquier expresión sobre ese asunto constituye obiter dictum. Peor aún, además de ser expresiones sobre un es-cenario hipotético, opino que la interpretación que hace la Opinión del Tribunal es incorrecta y no encuentra apoyo en el texto de la LPAU. En cambio, considero que la LPAU solo vincula la jurisdicción de la agencia a que esta tome “alguna acción”, esto es, a que emita su determinación den-tro del término de noventa días y no a que la “resolución sea ‘emitida y archivada en autos’ ”, como sugiere una ma-yoría de este Tribunal. (Énfasis suprimido). Cf. Opinión del Tribunal, págs. 361 y 362.
El término “alguna acción” implica que la agencia no tiene que tomar todas las acciones que le corresponden para no perder su jurisdicción. Es decir, la entidad bien puede emitir su determinación y no archivarla en autos ni notificarla, y esto no significa que perdió jurisdicción. El *371deber de la agenda administrativa de llevar a cabo estas gestiones dentro de un término específico no significa que si deja de hacerlas todas dentro de ese período, pierde su jurisdicción. El legislador estableció consecuencias limita-das para ese incumplimiento. Si este hubiera querido que la agencia perdiera jurisdicción si no tomaba todas las ac-ciones ministeriales, es decir, si no emitía su decisión, la archivaba en autos y la notificaba dentro del término de noventa días, en vez de incluir la frase “deja de tomar al-guna acción” hubiese dispuesto expresamente que ello ocu-rriría si la agencia “deja de emitir, archivar en autos su resolución y notificar”. En otras palabras, “alguna acción” no es lo mismo que “todas las acciones a tomar”.
Me parece lógico que el legislador no hiciera lo que la mayoría dice. Lo importante es que la agencia decida en noventa días. El archivo en autos de copia de la notifica-ción y el depósito en el correo de esa notificación son actos ministeriales de un funcionario de oficina. El legislador no pudo haber querido que la validez de un dictamen de una agencia que se emitió a tiempo dependiera de la eficiencia de la gestión de un empleado en la secretaría. El texto de la LPAU y su historial legislativo no nos llevan a concluir eso. Además, la interpretación que hoy avala una mayoría de este Tribunal tiene la nefasta consecuencia de que un em-pleado pueda invalidar una decisión de una agencia admi-nistrativa —que bajo otro escenario sería válida— con me-ramente retrasar una tarea administrativa como lo es archivar en autos la copia de una notificación. No tengo que abundar para damos cuenta de lo peligroso de esa norma. Esa no fue la voluntad del legislador al aprobar la LPAU.
Por lo tanto, entiendo que una agencia administrativa solo pierde jurisdicción cuando acoge una moción de recon-sideración y no emite una resolución dentro de los noventa días tras la presentación de una solicitud de reconsideración. Esto es así, naturalmente, salvo que se haya extendido tal plazo por justa causa, como lo contempla *372la LPAU. En cambio, el archivo en autos y el depósito en el correo fuera del término de noventa días no inciden sobre la jurisdicción de la agencia administrativa; solo afectan el cómputo del plazo para presentar un recurso de revisión judicial.
IV
En este caso, el Tribunal de Apelaciones razonó que el recurso de revisión judicial que las señoras Fonte e Infan-zón presentaron fue tardío. Para el foro apelativo interme-dio, el término de treinta días para perfeccionar el recurso se debía computar a partir del día noventa, aunque DACO todavía no hubiera depositado en el correo la copia de su dictamen. Según el Tribunal de Apelaciones, en esa fecha la agencia se quedó sin jurisdicción para atender la moción de reconsideración porque, a pesar de que emitió y archivó en autos la resolución en la que dispuso de esa moción dentro del término de noventa días, depositó en el correo la notificación a las partes el día noventa y uno.
Respecto a este punto, coincido con la Opinión mayori-taria en cuanto a que erró el Tribunal de Apelaciones en su razonamiento. DACO no perdió jurisdicción por depositar en el correo su notificación fuera del término de noventa días. Por el contrario, la agencia administrativa preservó su autoridad para disponer de la moción de reconsidera-ción y su dictamen a esos fines era válido. De esta forma, entiendo que el recurso de revisión de las señoras Ponte e Infanzón se interpuso oportunamente. Consecuentemente, estoy de acuerdo con revocar el dictamen del Tribunal de Apelaciones y devolver el caso a ese foro para que atienda el recurso instado por las señoras Fonte e Infanzón.